Citation Nr: 0839109	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
2003, for the award of service connection for left elbow 
strain with decreased grip strength of the left hand.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia, for the 
period from July 15, 2003 to July 5, 2004.  

3.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of left knee chondromalacia, from July 6, 
2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for left elbow strain with decreased grip strength 
in the left hand, effective July 15, 2003.  In addition, the 
RO denied a rating in excess of 20 percent for post-operative 
chondromalacia of the left knee.

The veteran appealed the RO's decision.  Before the matter 
was certified to the Board, in a July 2004 rating decision, 
the RO increased the rating for the veteran's left knee 
disability to 30 percent, effective July 6, 2004.  Although 
an increased rating was granted, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

Moreover, as the veteran filed his claim for an increased 
rating for his left knee disability on July 15, 2003, given 
the RO's actions, complete adjudication of the claim now 
requires an analysis during two discrete time periods, as set 
forth above on the cover page of this decision.  The first 
period extends from July 15, 2003, the date of receipt of the 
veteran's claim for an increased rating, to July 5, 2004, 
after which time the RO increased the rating for his left 
knee disability to 30 percent.  The second period extends 
from July 6, 2004.  

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  After the hearing, the 
veteran submitted additional evidence in support of his 
claim, along with a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).

In December 2006, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his representative has argued 
otherwise.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
residuals of a left arm injury was received by VA in May 
1993.

2.  In a June 1993 rating decision, the RO denied service 
connection for a left upper extremity disability.  Although 
the veteran was notified of the decision and his appellate 
rights in a June 1993 letter, he did not perfect an appeal 
within the applicable time period.

3.  In September 2001, the veteran requested reopening of his 
claim of service connection for residuals of a left arm 
injury.  

4.  In a February 2002 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for residuals of a 
left arm injury.  Although the veteran was notified of the 
decision and his appellate rights in a March 2002 letter, he 
did not perfect an appeal within the applicable time period.

5.  On July 15, 2003, VA received the veteran's next request 
to reopen his claim of service connection for residuals of a 
left arm injury.  

6.  In a February 2004 rating decision, based on the receipt 
of new and material evidence, the RO reopened the claim and 
granted service connection for left elbow strain with 
decreased grip strength in the left hand, effective July 15, 
2003, the date of receipt of the veteran's claim to reopen.

7.  For the period from July 15, 2003 to July 5, 2004, the 
veteran's post-operative residuals of left knee 
chondromalacia was manifested by symptoms such as pain, 
instability, and a sensation of giving way, with no objective 
evidence of arthritis or compensable limitation of motion.

8.  For the period from July 6, 2004, the veteran's post-
operative residuals of left knee chondromalacia has been 
manifested by symptoms such as pain and limitation of 
extension to no more than 20 degrees, with no objective 
evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 15, 
2003, for the award of service connection for left elbow 
strain with decreased grip strength of the left hand, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of left knee chondromalacia, for the 
period from July 15, 2003 to July 5, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2008).

3.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of left knee chondromalacia, for the 
period from July 6, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, including what 
portion of that evidence he is to provide and what portion VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, VA must inform the 
claimant that he must submit or identify evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, in an August 2003 letter issued prior to the 
initial decision on the claim, the RO specifically advised 
the veteran of all three notice elements delineated in 
38 C.F.R. § 3.159.  Thereafter, in a March 2006 letter, the 
RO fulfilled the additional notification requirements imposed 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO has since reconsidered the veteran's 
claim, as evidenced by the December 2007 Supplemental 
Statement of the Case.  Medrano v. Nicholson, 21 Vet. App. 
165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

The Board acknowledges that the August 2003 and March 2006 
letters discussed above do not contain the level of 
specificity delineated by the Court in Vazquez-Flores, 
particularly the specific rating criteria necessary for 
entitlement to a higher disability rating.  However, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In that regard, the Board notes that the December 2004 
Statement of the Case contained the pertinent criteria for 
rating the veteran's service-connected left knee disability.  
Thus, a reasonable person could be expected to understand 
from the notice what was needed to substantiate a claim for a 
higher rating.  Vazquez-Flores, supra.  The Board also notes 
that during the pendency of this claim, the veteran has been 
represented by an accredited representative, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the veteran's claim, and such representative 
has submitted argument during the course of this appeal.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton, 20 Vet. App. at 438 
(noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary. Neither the veteran nor his representative 
has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  Indeed, in a 
March 2007 letter, the veteran specifically indicated that he 
had no other information or evidence and asked VA to decide 
his claim as soon as possible.  

The veteran has also been afforded multiple VA medical 
examinations in connection with his claim for an increased 
rating.  The Board finds that the reports of these 
examinations provide the necessary medical opinions as well 
as reference to the pertinent schedular criteria.  38 C.F.R. 
§ 3.159(c)(4) (2008); see also Massey v. Brown, 7 Vet. App. 
204 (1994) (holding that VA medical examination reports must 
provide sufficient reference to the pertinent schedular 
criteria).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Entitlement to an effective date earlier than July 15, 2003, 
for the award of service connection for left elbow strain 
with decreased grip strength of the left hand

Background

A review of the record reveals that in May 1993, the veteran 
submitted a claim of service connection for residuals of a 
left arm injury.  In support of his claim, he submitted 
copies of service medical records showing that he had been 
treated following a crush-type injury to the left forearm in 
December 1990.  The veteran indicated that he had received no 
treatment for his disability since his separation from 
service.

In a June 1993 rating decision, the RO denied service 
connection for a left upper extremity disability, finding 
that the record contained no medical evidence of any current 
residual of the in-service left upper extremity injury.  See 
e.g. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(noting "strong evidence of congressional intent to restrict 
compensation to only presently existing conditions.").  The 
veteran was duly notified of the RO's decision and his 
appellate rights in a June 1993 letter, but he did not 
appeal.  

In September 2001, the veteran again requested service 
connection for residuals of a left arm injury.  In support of 
his claim, he submitted duplicate service medical records 
showing treatment for a left arm injury.  

In a February 2002 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for residuals of a left arm 
injury.  Specifically, the RO noted that the record still 
lacked medical evidence of current residuals of the in-
service left arm injury.  The veteran was duly notified of 
the RO's decision and his appellate rights in a March 2002 
letter, but he did not appeal.  

On July 15, 2003, the RO received the veteran's most recent 
request to reopen his claim of service connection for 
residuals of a left upper extremity injury.  In support of 
his claim, the veteran submitted private medical evidence 
showing chronic, mildly decreased grip strength, secondary to 
the in-service left arm injury.  In addition, a VA medical 
examination was conducted in December 2003, and revealed that 
residuals of the in-service left arm injury included 
decreased grip strength and left elbow strain.  

In a February 2004 rating decision, based on the receipt of 
new and material evidence, the RO granted service connection 
for left elbow strain with decreased grip strength of the 
left hand, and assigned an initial 10 percent rating, 
effective July 15, 2003, the date of receipt of the 
application to reopen.

The veteran appealed the effective date assigned by the RO.  
In his March 2004 notice of disagreement and his May 2004 
substantive appeal, the veteran argued that an effective date 
in 2001 was warranted, as he had filed his application to 
reopen at that time.  

At his June 2006 Board hearing, the veteran raised a claim of 
clear and unmistakable error (CUE) in the prior rating 
decisions denying service connection for residuals of a left 
arm disability.  Through his representative, the veteran 
essentially argued that the May 1993 and February 2002 rating 
decisions discussed above were clearly and unmistakably 
erroneous in that the RO failed to meet its duty to assist 
the veteran by providing him a VA medical examination in 
connection with his claims.  

In a December 2007 rating decision, the RO determined that 
there was no clear and unmistakable error in the May 1993 and 
February 2002 rating decisions denying service connection for 
residuals of a left arm disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (holding that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error).  The veteran was notified of the RO's 
decision in a March 2008 letter.  The record on appeal 
contains no indication that the veteran has appealed the RO's 
decision.  

Applicable Law

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2008).



Analysis

The veteran seeks an effective date earlier than July 15, 
2003, for the award of service connection for left elbow 
strain with decreased grip strength of the left hand.  
Specifically, he argues that an earlier effective date is 
warranted, corresponding to the date he filed his prior 
claims of service connection for residuals of an injury to 
the left upper extremity.

As discussed in detail above, the record reveals that the 
veteran did, indeed, file an earlier claim of service 
connection for residuals of a left arm injury in May 1993.  
The record shows that the claim was denied by the RO in a 
June 1993 rating decision.  Although the veteran was duly 
notified of the RO's decision and his appellate rights, he 
did not perfect an appeal within the applicable time period.  
He has not argued otherwise.  Thus, the veteran's May 1993 
claim of service connection for residuals of a left arm 
injury was resolved in the final June 1993 rating decision.  
38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

In September 2001, the veteran requested reopening of his 
claim of service connection for residuals of a left arm 
injury.  In a February 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  Again, although the veteran 
was notified of the RO's decision and his appellate rights in 
a March 2002 letter, he did not appeal.  Thus, the February 
2002 rating decision is also final.  Id.  

Chronologically, the veteran's next request to reopen his 
claim of service connection for residuals of a left arm 
injury was received by VA on July 23, 2003.  The Board has 
reviewed the record and has found no earlier, pending claim.  
Cf. Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  Moreover, 
neither the veteran nor his representative has pointed to any 
other earlier communication evidencing an intent to seek 
reopening of the claim of service connection for residuals of 
a left arm injury.

As set forth above, the RO has granted service connection for 
left elbow strain with decreased grip strength of the left 
hand, effective July 15, 2003, the date of receipt of his 
claim to reopen.  The law provides that the effective date of 
an award of compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor.  38 C.F.R. § 3.400(q)(1)(ii).

Under the facts of this case, therefore, the Board finds that 
the appropriate effective date for the award of service 
connection for left elbow strain with decreased grip strength 
of the left hand is July 15, 2003, the date of receipt of the 
claim to reopen.  Absent a showing of clear and unmistakable 
error in a prior decision, an earlier effective date is not 
authorized by law.  The evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  See 
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an increased rating for post-operative 
residuals of left knee chondromalacia

Background

The record on appeal shows that in April 1994, the veteran 
submitted a claim of service connection for a left knee 
disability, secondary to his service-connected right knee 
disability.  In support of his claim, the veteran submitted 
private medical records showing that in March 1994, he sought 
treatment for left knee pain.  Examination showed full, 
stable range of motion with some crepitus.  X-ray studies 
were within normal limits.  The assessment was patellar 
chondromalacia, left knee. 

In a December 1994 rating decision, the RO granted service 
connection for chondromalacia of the left knee and assigned 
an initial zero percent rating, effective April 18, 1994.  

In November 1994, the veteran underwent elective left knee 
arthroscopy.  The surgeon noted a medial shelf plica which 
was excised and very mild anteromedial synovitis.  The 
articular surfaces and menisci were normal.

In a January 1996 rating decision, the RO assigned a 
temporary total rating for the veteran's left knee 
disability, effective December 16, 1994, and a 10 percent 
disability rating, effective February 1, 1995.  

The veteran thereafter submitted several claims for an 
increased rating for his service-connected left knee 
disability.  A VA medical examination conducted in March 2001 
showed that the veteran complained of continuing left knee 
pain, as well as weakness, stiffness, swelling, and a sense 
of instability.  X-ray studies showed no bone or joint 
abnormalities.  The diagnosis was tendonitis.  

In a May 2001 rating decision, the RO assigned a 20 percent 
rating for the veteran's left knee disability, effective 
January 22, 2001.

In September 2002, the veteran underwent VA medical 
examination to determine the current severity of his service-
connected left knee disability.  On examination, he reported 
that he had undergone a left anterior cruciate reconstruction 
in May 2002.  He indicated that he was recuperating from that 
surgery and continued to wear a knee brace.  On examination, 
the veteran reported pain, weakness, stiffness, swelling, and 
lack of endurance.  He reported that he left work early 
frequently due to his knee problems.  On examination, range 
of motion of the left knee was from -5 to 120 degrees, with 
mild pain during flexion.  The veteran exhibited an antalgic 
gait.  The diagnosis patellofemoral symptoms, history of an 
anterior cruciate deterioration requiring reconstruction with 
significant physical limitations and residuals, minimal 
osteoporosis.  

In an October 2002 rating decision, the RO assigned a 
temporary total rating for the veteran's left knee 
disability, effective May 22, 2002, and a 20 percent 
disability rating, effective July 1, 2002.  

In July 2003, the veteran filed his most recent claim for an 
increased rating for his service-connected left knee 
disability, stating that his condition had worsened.  In 
support of his claim, the veteran submitted a September 2003 
letter from his private physician who noted that the veteran 
had left knee patellofemoral arthralgia with two subsequent 
surgeries.  He noted that the veteran's knee function and 
strength had deteriorated and that he had instability which 
required custom bracing.

In support of the veteran's claim, the RO obtained VA 
clinical records showing that in November 2002, the veteran 
complained of stiffness and diminished range of motion in the 
left knee.  The assessment was history of ACL and medial 
meniscus tears with surgical repair.  In July 2003, the 
veteran was referred for a physical therapy evaluation for an 
appropriate brace.  Examination showed full range of motion 
with no evidence of laxity.  Muscle strength was 5/5.  The 
veteran ambulated without assistive devices.  He was provided 
with an ACL brace.  In October 2003, he reported that his 
left knee was better with his hinged brace.  

The veteran underwent VA medical examination in November 2003 
at which he complained of pain over the lateral aspect of the 
tibial tubercle after prolonged walking.  He also reported a 
sensation of instability going up stairs or standing up after 
squatting.  He also reported stiffness, but denied giving 
way, locking, and fatigability.  He reported that he wore a 
knee brace provided by VA as it made his knee feel stable.  
With respect to the impact on his employment, the veteran 
reported that it did have some effect but, fortunately, he 
was able to sit and work at his own pace.  On examination, 
range of motion of the left knee was normal, from zero to 140 
degrees with no pain.  There was no edema, effusion, 
ankylosis, leg length discrepancy, or instability.  Muscle 
mass was slightly decreased.  The veteran's surgical scar was 
well healed without tenderness or disfigurement.  X-ray 
studies showed minimal osteoporosis, status post anterior 
cruciate ligament repair.  The diagnosis was status post 
medial meniscectomy, status post anterior cruciate ligament 
repair, status post patellar tendon repositioning of the left 
knee, with residuals and associated mild osteoporosis and 
decreased muscle mass of the left thigh.  

In an April 2004 letter, the veteran's private physician 
indicated that it was very likely that the veteran's service-
connected left knee disability would affect his ability to 
work in the future because of difficulty ambulating.  

In a July 2004 letter, the veteran's private physician 
indicated that the veteran's service-connected knee 
disabilities caused him to miss days of work and made it 
difficult for him to perform to his maximum potential as a 
manager of production.  Specifically, he could not stand for 
more than five minutes without pain and had to elevate his 
legs periodically.  He also used pain medications which made 
him drowsy and required a knee brace to walk.  

The veteran again underwent VA medical examination in October 
2004.  On examination, the veteran complained of pain and 
indicated that he left work early frequently due to his left 
knee.  On examination, active flexion was to 120 degrees and 
active extension was to 20 degrees.  Passive range of motion 
was normal, from zero to 140 degrees.  Moderate pain was 
present during flexion to 120 degrees and extension below 10 
degrees.  The examiner indicated that the veteran experienced 
no episodes of dislocation or recurrent subluxation.  The 
knee was stable.  He noted that the veteran had an antalgic 
gait.  There was no ankylosis or leg length discrepancies.  
The diagnosis was patellofemoral symptoms, chronic, with 
moderate to severe residuals.  Also diagnosed was history of 
ACL deterioration, requiring reconstructive surgery, with 
significant physical limitations and residuals.  

In a December 2003 rating decision, the RO increased the 
rating for the veteran's service-connected left knee 
disability to 30 percent, effective July 6, 2004, the date of 
the letter from the veteran's private physician noting 
increased symptoms.  

VA clinical records show continued treatment for left knee 
complaints.  In November 2004, he complained of left knee 
pain, stating that Naproxen was ineffective.  X-ray studies 
showed status post ACL repair.  The bone and joint spaces 
were within normal limits.  Physical therapy was initiated.  
In January 2005, the veteran reported daily left knee pain 
which he rated as a 7 on a pain scale of 1 to 10.  He also 
reported daily swelling.  He indicated that he had been 
issued an ACL brace but that it did not help his symptoms.  
On examination, the veteran's strength was 5/5.  Active range 
of motion was from 15 to 110 degrees, and passive range of 
motion was from 10 to 115.  His balance was good.  The 
impression was chronic left knee pain.  The veteran 
thereafter continued to participate in physical therapy.  

In July 2005, an MRI of the left knee was performed.  The 
study showed residuals of an ACL repair.  The posterior 
cruciate and collateral ligaments were intact, as were the 
medial and lateral menisci.  The bones demonstrated a normal 
marrow signal and cortical signal without contusion or 
fracture.  On examination in June 2006, the veteran 
complained of chronic knee pain and indicated that he wore a 
brace daily.  His quadriceps were somewhat atrophic.  

In an August 2006 letter, the veteran's private physician 
indicated that he had examined the veteran for left knee pain 
in June and September 2005.  On those occasions, active range 
of motion was from 10 to 100 and passive range of motion was 
from 10 to 95.  

In June 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  He indicated that he had 
limited motion in his left knee.  Despite physical therapy, 
he was unable to flex or extend his knee completely.  He also 
testified that he used a brace for ambulation, regularly took 
medication, and performed exercises to help relieve his 
symptoms.  The veteran indicated that that his left knee 
limited his ability to participate in activities such as 
sports like basketball and biking.  He indicated that he 
developed pain with prolonged walking.  

The veteran underwent VA medical examination in February 
2007, at which he reported pain, stiffness, limited motion, 
and occasional swelling at the end of the day.  He also 
noticed a lack of endurance for walking long distances.  The 
veteran indicated that he had participated with physical 
therapy to improve his range of motion, but had not 
experienced a complete benefit.  He reported that he used 
nonsteroidals on a regular basis and the medication was 
helpful and without side effects.  He denied periods of 
flare-ups or incapacitation.  Rather, he indicated that his 
pain was constant.  The examiner noted that the veteran wore 
an extensive brace on his left knee.  His daily activities 
were minimally impaired, in that he was not able to engage in 
recreational sports and was unable to tolerate stairs.  His 
occupational activities were minimally impaired as he was in 
a management position where strenuous labor was not required.  
On examination, the veteran ambulated favoring his right leg.  
Range of motion testing showed active flexion to 90 degrees 
and passive flexion to 105 degrees with pain.  Active 
extension was to -10 degrees and passive extension was to -5 
degrees with pain.  There was quadriceps atrophy on the left 
with tightness of the musculature and ligaments.  There was 
no laxity noted.  There was no abnormal weight bearing, no 
ankylosis, or leg length discrepancy.  X-ray studies of the 
left knee were normal.  The examiner indicated that there was 
no evidence of degenerative joint disease or joint space 
narrowing.  The diagnosis was internal derangement of the 
left knee, postoperative times two, with residual 
disabilities including limitation of motion, painful, guarded 
motion.  The examiner indicated that he did not find 
significant instability objectively, rather, the subjective 
instability was likely a consequence of painful, guarded 
motion during certain maneuvers.  He also indicated that the 
veteran's surgical scars were superficial, uncomplicated, 
trivial, and barely noticeable.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight impairment of the knee due to 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate impairment of the knee due to 
recurrent subluxation or lateral instability.  A maximum 30 
percent rating is warranted for severe impairment of the knee 
due to recurrent subluxation or lateral instability.

VA is required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  38 C.F.R. § 4.14 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that 
regard, separate evaluations may be assigned for non-
overlapping manifestations of knee disability.  See, e.g. 
VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 
2004) (separate ratings for limitation of flexion and 
extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. 
Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for 
instability and limitation of motion); VAOPGCPREC 23-97, 
published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same 
effect).  However, the combined evaluation for the affected 
leg cannot exceed the rating for amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2008).  


Analysis

Period from July 15, 2003 to July 5, 2004

As set forth above, the veteran's service-connected left knee 
disability, denominated as postoperative chondromalacia, has 
been rated by the RO as 20 percent disabling for the period 
from July 15, 2003 to July 5, 2004.

During this period, the RO has evaluated the veteran's 
service-connected left knee disability by analogy to "other 
impairment of the knee," which is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under this provision, a 20 
percent rating is assigned for moderate impairment of the 
knee due to recurrent subluxation or lateral instability.  To 
warrant a rating in excess of 20 percent, the evidence must 
show severe impairment of the knee due to recurrent 
subluxation or lateral instability.

After carefully reviewing the record, the Board finds that 
the criteria for a rating in excess of 20 percent for the 
period from July 15, 2003 to July 5, 2004, have not been met.  
As discussed in detail above, the record on appeal shows that 
the veteran's left knee disability was manifested by symptoms 
such as pain and instability during the period in question.  
For example, in September 2003 and April 2004 letters, the 
veteran's private physician indicated that the veteran 
required a brace for his left knee due to instability.  
However, the Board finds that the evidence does not otherwise 
show that the veteran's service-connected left knee 
disability was manifested by severe disability due to 
recurrent subluxation or lateral instability, to warrant a 
rating in excess of 20 percent under Diagnostic Code 5257.  

For example, VA clinical records show that on examination in 
July 2003, there was no laxity of the ligaments of the left 
knee.  Similarly, at a VA medical examination in November 
2003, the veteran reported a sensation of instability, but 
examination showed no objective instability.  In reviewing 
the pertinent evidence, the Board further notes that the 
record on appeal contains no indication, nor does the veteran 
contend, that his left knee disability was manifested by 
recurrent subluxation.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's postoperative chondromalacia for the period from 
July 15, 2003 to July 5, 2004, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In reaching this decision, the Board has taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, with 
respect to the rating under Diagnostic Code 5257, the Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Such is the case with Diagnostic Code 
5257.

The Board has also considered the possibility of assigning 
separate ratings.  As noted, a veteran who has arthritis and 
instability of the knee may be rated separately, provided 
that any separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

After reviewing the record, however, the Board can identify 
no additional disability not already covered by the 
currently-assigned 20 percent rating under Diagnostic Code 
5257.  With respect to the period from July 15, 2003 to July 
5, 2004, the medical evidence of record shows no X-ray 
evidence of arthritis, compensable limitation of motion, or 
any other impairment beyond pain and instability, which are 
already compensated by the 20 percent rating assigned under 
Diagnostic Code 5257.  For example, at the VA medical 
examination in November 2003, range of motion was normal and 
pain free, from zero to 140 degrees.  X-ray studies showed 
osteoporosis but no evidence of arthritis.  Additionally, on 
examination at the VA clinic in July 2003, range of motion 
was noted to be full.  Based on the pertinent evidence, 
therefore, the Board finds that rating the veteran under 
Diagnostic Code 5003 in addition to Diagnostic Code 5257 
would constitute prohibited pyramiding, for the period from 
July 15, 2003 to July 5, 2004.




Period from July 6, 2004

As set forth above, the RO has assigned a 30 percent rating 
for the veteran's left knee disability, effective July 6, 
2004.  As best the Board can discern, the RO has based the 30 
percent rating on the veteran's symptoms of left knee pain 
and limitation of motion.  After reviewing the record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent from July 
6, 2004.

In this case, a review of the medical evidence of record 
shows that the veteran's left knee flexion is not limited to 
the extent necessary to warrant the assignment of a rating in 
excess of 30 percent.  Indeed, despite repeated examination, 
the evidence of record does not show loss of flexion to the 
extent necessary to warrant a compensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

To warrant a rating in excess of 30 percent based on 
limitation of extension, the evidence must show extension 
limited to 30 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  After reviewing the record, however, the Board 
finds that the evidence does not show that the veteran's 
service-connected left knee extension is limited to the 
extent necessary for the assignment of a rating in excess of 
30 percent.  

For example, at a VA medical examination in October 2004, 
active extension was to 20 degrees.  Passive extension was to 
zero degrees, with pain below 10 degrees.  VA clinical 
records show that in November 2004, range of motion testing 
showed extension to 15 degrees.  The veteran's private 
physician provided a letter in which he indicated that on 
examination in June and September 2005, the veteran exhibited 
extension to 10 degrees.  At a VA medical examination in 
February 2007, extension was to -10 degrees.  Based on these 
findings, the Board finds that the criteria for a rating in 
excess of 30 percent have not been met.  

The Board has considered whether an increased rating would be 
warranted here based on functional loss due to fatigability, 
incoordination, and lack of endurance.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The evidence documents the veteran's complaints of 
left knee pain.  He has also been provided a brace and 
indicates that his left knee disability limits his ability to 
participate in sports such as basketball and biking, as well 
as climbing stairs.  After reviewing the record, however, the 
Board finds that the objective clinical findings do not show 
that these additional factors would not restrict motion to 
such an extent that the criteria for a rating in excess of 30 
percent would be justified.  

The Board has also considered the possibility of assigning 
separate ratings for any distinct manifestations of the 
veteran's left knee disability.  While the veteran exhibits 
both loss of flexion and loss of extension, the Board finds 
that separate ratings are not warranted, as the veteran's 
loss of flexion is not limited to the extent necessary to 
warrant a compensable rating.  See VAOPGCPREC 9-2004 
(September 17, 2004).  Additionally, repeated X-ray studies 
have shown no arthritis in the left knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

The Board notes that surgical scars have been noted on the 
veteran's left knee.  The evidence, however, indicates that 
such scaring is insignificant and asymptomatic, not 
warranting a separate compensable rating.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

The Board has also considered the possibility of rating the 
veteran's left knee disability under an alternative 
Diagnostic Code.  Although application of Diagnostic Code 
5257 in lieu of the criteria for limitation of motion would 
not be advantageous to the veteran, the VA General Counsel 
has determined that a claimant with both service-connected 
arthritis/limitation of motion and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257 
so long as the evaluation of knee dysfunction under both 
codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  

In this case, however, although the veteran reports 
subjective instability, the record from July 5, 2004, 
contains no objective indication of instability or 
subluxation.  Rather, the record shows that the veteran's 
left knee is stable.  For example, on VA medical examination 
in October 2004, the examiner indicated that the veteran 
experienced no episodes of dislocation or recurrent 
subluxation and the left knee was stable.  Similarly, on VA 
medical examination in February 2007, the examiner indicated 
that there was no laxity evident objectively.  Rather, he 
indicated that the veteran's feelings of subjective 
instability were likely a consequence of painful, guarded 
motion during certain maneuvers.  The Board finds that absent 
objective evidence of additional, compensable disability due 
to instability or subluxation, a separate 10 percent rating 
is not warranted.  See VAOPGCPREC 23-97, citing Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The Board has considered that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, a 40 percent rating may assigned for 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  38 C.F.R. § 4.71.  In this case, however, there is 
no evidence of nonunion of the tibia and fibula and, as a 
result, this code is not appropriate.  Similarly, there are 
no findings of ankylosis, to warrant a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent for the 
veteran's postoperative chondromalacia for the period from 
July 6, 2004.  

Extraschedular consideration

In reaching its decision with respect to both periods 
discussed above, the Board has considered whether an 
extraschedular rating is warranted.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 157 
(1996) (the question of extraschedular rating is a component 
of the veteran's claim for an increased rating).  However, 
after reviewing the record, the Board finds that there is no 
basis for further action on this question as there is no 
indication of an exceptional disability picture such that the 
schedular evaluation for the service-connected left knee 
disability is inadequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Moreover, while the veteran has undergone 
an elective arthroscopic surgery and an ACL reconstruction, 
there is no indication, nor has the veteran contended, that 
he has been hospitalized on a frequent basis for treatment of 
his service-connected left knee disability.  Additionally, 
although he has reported lost time from work as a result of 
his left knee disability, there is no probative evidence 
demonstrating that the veteran's service-connected left knee 
disability markedly interferes with his employment, beyond 
that contemplated by the rating schedule.  Although the Board 
certainly concedes that the veteran's left knee condition is 
disabling and interferes with his productivity, this is 
contemplated within the rating criteria, and there is no 
evidence that such condition, in and of itself, impairs him 
beyond the level contemplated in the assigned disability 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is a recognition 
that industrial capabilities are impaired).  Consequently, 
the Board finds that no further action on this matter is 
warranted.


ORDER

Entitlement to an effective date earlier than July 15, 2003, 
for the award of service connection for left elbow strain 
with decreased grip strength of the left hand, is denied.  

Entitlement to a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia, for the 
period from July 15, 2003 to July 5, 2004, is denied.  

Entitlement to a rating in excess of 30 percent for post-
operative residuals of left knee chondromalacia, from July 6, 
2004, is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


